

117 HRES 711 IH: Expressing support for the designation of October 2021 as “National Co-Op Month” and commending the cooperative business model and the member-owners, businesses, employees, farmers, ranchers, and practitioners that use the cooperative business model to positively impact the economy and society.
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 711IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Mr. Pocan (for himself, Mr. Baird, Mr. Case, Mr. Kind, and Mr. Welch) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of October 2021 as National Co-Op Month and commending the cooperative business model and the member-owners, businesses, employees, farmers, ranchers, and practitioners that use the cooperative business model to positively impact the economy and society.Whereas during the global COVID–19 pandemic, cooperatives have taken extraordinary steps to serve their member-owners and communities;Whereas a cooperative—(1)is a business that is owned and governed by its members, who are the individuals who use the business, create the products of the business, or manage the operation of the business; and(2)operates under the 7 principles of—(A)voluntary open membership;(B)democratic control;(C)owner economic participation;(D)autonomy and independence; (E)education, training, and information;(F)cooperation among cooperatives; and(G)concern for community;Whereas cooperative entrepreneurs can be found in almost every economic sector in the United States, throughout all 50 States and territories, and every congressional district in the United States;Whereas cooperatives help farmers increase incomes and become more resilient to economic business cycles by working together to plan and prepare for the future, while contributing significantly to the economic activity in the United States agriculture and food markets;Whereas the roughly 1,800 agricultural cooperatives in America operate more than 8,000 facilities, employ $96 billion in assets, and generate nearly $204 billion in business;Whereas the majority of America’s 2 million farmers belong to an agricultural cooperative;Whereas agricultural cooperatives offer members the opportunity to tap into the commodity value-added profits throughout the handling, processing, and distribution chains;Whereas member-owners in agricultural cooperatives are dedicated to providing the highest quality product for consumers;Whereas agricultural cooperatives add significant benefits to the economic well-being of rural America by providing over 250,000 jobs with annual wages totaling over $8 billion;Whereas agricultural cooperatives provide resources such as low-cost supplies, effective marketing, and services to their member-owners;Whereas farmer members in agricultural cooperatives have the opportunity to pool resources and reinvest profits into its members’ communities;Whereas the principles of cooperation and the cooperative business model help smallholder farmers organize themselves and gain access to local and global markets, training, improved inputs, and aggregated sales and marketing;Whereas the cooperative business model provides farmers ownership over their economic decisions, a focus on learning, and a broader understanding of environmental and social concerns;Whereas the cooperative business model has been used throughout American history to advance civil rights and to help ensure that all people have equal access to economic opportunity;Whereas cooperative values promote self-determination and democratic rights for all people;Whereas the comprehensive global food security strategy established under section 5 of the Global Food Security Act of 2016 (22 U.S.C. 9304) (commonly known as Feed the Future) and the Cooperative Development Program of the United States Agency for International Development use cooperative principles and the cooperative business model to advance international development, nutrition, resilience, and economic security;Whereas the Interagency Working Group on Cooperative Development—(1)is an interagency group that is coordinated and chaired by the Secretary of Agriculture to foster cooperative development and ensure coordination with Federal agencies and national and local cooperative organizations that have cooperative programs and interests; and (2)as of the date of introduction of this resolution, had organized 4 meetings;Whereas the bipartisan Congressional Cooperative Business Caucus unites Members of Congress to—(1)create a better informed electorate and a more educated public on the important role that cooperatives play in the economy of the United States and the world;(2)promote the cooperative business model, because that model ensures that consumers have access to high-quality goods and services at competitive prices and costs that improve the lives of individuals, families, and their communities; and(3)address and correct awareness challenges among the public and within the Federal Government relating to what cooperatives look like, who participates in cooperatives, where cooperatives are located, and why individuals choose cooperatives;Whereas the Bureau of the Census, as part of the 2017 Economic Census, asked each business if the business was organized as a cooperative, and the responses of businesses yielded both quantitative and qualitative data on the effects and importance of cooperatives across the economy of the United States;Whereas throughout the rural United States, many utility services providers operate as cooperatives and are tasked with the delivery of public services such as electricity, water, telecommunications, and broadband in areas where investor-owned utility companies typically do not operate;Whereas utility cooperatives have innovated to meet evolving needs of their member-owners and help rural individuals in the United States prosper;Whereas in the financial services sector, cooperatives, including credit unions, farm credit banks, and other financing organizations that lend to cooperatives, provide numerous benefits to the member-owners of those cooperatives;Whereas member-owners of cooperatives vote in board elections, and earned profits cycle back into cost-saving programs or return as dividend payments;Whereas purchasing and shared service cooperatives allow independent and franchise businesses to thrive;Whereas food cooperatives range in size from small, local buying clubs to multistore regional giants that compete with chain stores with locations across the United States;Whereas in the housing sector, housing cooperatives and resident-owned communities in which members own the building or land—(1)are an alternative to conventional rental apartments, manufactured home parks, and condominiums; and(2)empower each resident with ownership and responsibility;Whereas housing cooperatives have roots dating to the late 1800s and are increasingly becoming a housing alternative for students at colleges throughout the United States;Whereas shared equity housing cooperatives are a critical option for preserving long-term, affordable housing;Whereas cooperatives allow residents of manufactured home communities to collectively purchase the land on which they live, providing stability and the opportunity to self-govern;Whereas, as of 2019, not less than 1,000 manufactured home communities were resident-owned, accounting for approximately 2 percent of all manufactured home communities;Whereas the growth of worker cooperatives in the United States is allowing more workers to own and have greater control over their businesses;Whereas many small businesses convert to cooperatives when faced with closure or buyout, ensuring the business can continue to serve its community; andWhereas the cooperative business model allows business owners to retire and transfer business ownership to employees or consumers, protecting local ownership and supporting local communities: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of National Co-Op Month;(2)commends the cooperative business model for—(A)its contributions to the economy;(B)the jobs it creates; and(C)its positive impacts on local communities;(3)expresses confidence in, and support for, cooperatives to continue their successes;(4)will seek to pass legislation that provides for studying, supporting, encouraging, and promoting the use of the cooperative business model across all policy areas; and(5)will be mindful in crafting legislation that affects business models that are not the cooperative business model so that the legislation does not adversely affect the cooperative business model.